Exhibit 10.1.50

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION:

[***]

AMENDMENT NO. 1 TO

INTERNATIONAL IN-FLIGHT CONNECTIVITY SERVICES AGREEMENT

This Amendment No. 1 (“Amendment”) to the International In-Flight Connectivity
Services Agreement is made as of February 25, 2014 (“Amendment Date”), by and
between Delta Air Lines, Inc. (“Delta”), and Gogo LLC (“Gogo”). Capitalized
terms used herein that are not otherwise defined shall have the meanings given
to such terms in the Original Agreement.

WHEREAS, Delta and Gogo are parties to the International In-Flight Connectivity
Services Agreement dated as of March 20, 2013 (the “Original Agreement”), under
which Gogo will install its Equipment and provide its Connectivity Services on
board Delta’s International fleet;

WHEREAS, Delta and Gogo desire to amend the terms of the Original Agreement to
reflect certain agreed-upon terms concerning the design and operation of the
Delta Portal and certain economic terms related thereto;

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, Delta and Gogo agree to amend the Original Agreement as
follows:

1.      Article 1 is hereby amended by (i) revising the definitions of Gogo
Access Section and Portal Revenue, (ii) deleting the definition of Portal Usage,
and (iii) adding new definitions of Delta Data Usage and Whitelisted Site, in
the case of clauses (i) and (iii) as follows:

“Delta Data Usage” means the unauthenticated data usage associated with a User’s
use of (i) the Delta Portal, excluding any data usage associated with (A) a Gogo
product or service, even if on the Delta Portal and (B) any data usage for which
Gogo is expressly responsible, including under Section 7.5.6(c), and (ii) the
sites or applications described in clauses (b) and (c) of the definition of
Whitelisted Site below.”

“Gogo Access Section” means, with respect to the Delta Portal, (i) the location
on the Splash Page that describes, and through which Users access, the
Connectivity Services and any associated Sponsorships or other promotional
activities, (ii) the web page(s) through which Users purchase Connectivity
Services, (iii) if a Sponsorship or other promotion related to Connectivity
Services is in effect, the page to which Users are directed immediately
following the purchase of Connectivity Services, and (iv) any other Portal web
pages accessed by Users following links from the location described in clause
(i) of this definition or the web pages described in clauses (ii) and (iii) of
this definition, as

 

1



--------------------------------------------------------------------------------

well as any associated graphical user interfaces, all to be developed by Gogo.”

“Portal Revenue” means [***]”

“Whitelisted Site” means any data at any URL or IP address that can be accessed
by Users (a) from the Portal, (b) through any Delta intranet that requires entry
of a Delta-issued password or (c) from any Delta consumer-facing mobile app
[***], at no charge and without authentication of such User in the purchase path
for WiFi Services.”

2.      Section 7.5.2 is deleted in its entirety and replaced with the following
language:

[***]

3.      Section 7.5.3 is amended by deleting it in its entirety and replacing it
with the following:

7.5.3 Advertising.

(a)        Each party will use commercially reasonable efforts to support the
sale of online advertising that will appear on the Delta Portal. Specifically,
(i) Gogo and Delta will continue to sell advertising for the Portal and
(ii) Delta’s design for the Delta Portal will include IAB standard advertising
units (the “Ad Units”) in mutually-agreed upon locations that will be determined
once the Delta Portal design is established.

(b)        Either party may sell the Ad Units for the display of third party
advertising [***]. Gogo agrees to enable, and be responsible for providing
Connectivity Services [***] to Delta for, any Whitelisted Sites for the sold Ad
Units. All unsold Ad Units may be utilized by Delta in its discretion but
subject to the provisions of Section 7.5.5.

(c)        For clarity, the foregoing portions of this Section 7.5.3 shall not
limit Delta’s right to sell and display advertising on the non-Ad Unit portions
of the Delta Portal.

4.      Section 7.5.4 is amended by [***].

5.      The following shall be added as a new Section 7.5.5:

“7.5.5 Design of Delta Portal. Delta will be responsible for designing and
managing the Delta Portal and will design the Delta Portal with the goal of
creating an overall in-flight passenger online experience that is Delta-themed
and Delta-branded. Gogo will be responsible for designing and managing the Gogo
Access Section and will design the Gogo Access Section with the goal of creating
a design and User experience that is seamless with the rest of the Delta Portal.
The Gogo Access Section will be Gogo-branded and Gogo will share its branding
guidelines with Delta and make reasonable Delta-proposed changes to such
guidelines in order to maintain compatibility of the Gogo Access Section with
the overall look-and-feel of the Delta Portal.

The portion of the Delta Portal described in clause (i) of the definition of
Gogo Access Section will be prominently displayed on the Delta Portal [***].

 

2



--------------------------------------------------------------------------------

Wherever Gogo products or services for which Gogo has pricing control are sold
on the Delta Portal, Gogo will have a right to approve the presentation, such
approval not to be unreasonably withheld, conditioned or delayed.”

6.      The following shall be added as a new 7.5.6:

7.5.6 Whitelisted Sites. As of and after the Portal Transition Date, except as
expressly set forth herein:

(a)        subject to Section 7.5.6(b), the list of Whitelisted Sites [***];

(b)        the list of Whitelisted Sites for the Gogo Access Section, as well as
the list of applications (other than Whitelisted Sites) that may be accessed
directly without charge and without being authenticated in the Gogo purchase
path, shall be determined in Gogo’s discretion;

(c)        [***]; and

(d)        Delta shall be responsible for data usage associated with all
Whitelisted Sites that are added to the list in Delta’s discretion as well as
any Whitelisted Sites for advertising described in Section 7.5.3(c).

7.      Section 9.4 is hereby amended by deleting the second sentence thereof in
its entirety and replacing it with the following: [***].

8.      This Amendment contains the entire understanding among the parties, and
supersedes any prior written or oral agreement between them, respecting the
subject matter hereof. This Amendment shall be governed by the same laws and in
the same manner as the Original Agreement. This Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Amendment Date.

 

DELTA AIR LINES, INC.

     GOGO LLC

/s/ R. Jason Adams

    

/s/ Michael J. Small

By: R. Jason Adams

     By: Michael J. Small

Its: General Manager SCM

     Its: President | CEO

Date: 3/6/14

     Date: 3/11/14

 

3